Title: To James Madison from Albert Gallatin, [ca. 1 July] 1801
From: Gallatin, Albert
To: Madison, James


Sir
[ca. 1 July 1801]
I have the honor to enclose the rough draft of a letter which may be sent from this Departmen⟨t⟩ to the Collectors of the principal sea-ports. It does not seem necessary that it should be made circular to all the Collectors, as I do not believe it would be proper that the certificate to be signed by the Collector should be like an “health bill” a ship-paper. The papers are to be transmitted to the Consuls from time to time; but if any more precise instructions are requisite as to the periods when to be sent whether monthly or quarterly, or indeed weekly if opportunity should occur, and as to the individuals to whom to be sent, these should be communicated by the State Departmen⟨t⟩ to this, and they will be duly attended to & the letter altered accordingly.
It is proper to add that much doubt remains whether this regulation will be attended with much good. The letter from our Consul at Lisbon contemplated Certificates attested by the Secretary of State himself & only transmitted by the Collectors. I am with great respect Your most obt. Servt.
Albert Gallatin
 

   
   Please to return the enclosed, I have no copy.


 
[Enclosure]
Sir
It appears by communications from our Consuls and other Agents abroad that certificates of the health of our Sea-ports duly attested might often tend to alleviate the hardships of the Quarantine laws of foreign Countries on our ships & vessels.
It is therefore thought proper that you should from time to time transmit by our vessels to those Consuls certificates of the health of (your seaport.) The certificate should uniformly comport with strict truth, nor should any false policy induce even the non-transmi⟨ssion⟩ of certificates at times when (insert the sea-port) should unfortunately be afflicted with any disease of a contagious nature. On the contrary, the only means of relieving our vessels, from improper restraints, is by impressing foreign Governments with the idea that not only no motives can induce our officers to grant false certificates, but that they intend to communicate at all times such official information as will enable them to act with perfect safety to the health of their own sea-ports. It seems also proper that those certificates should be countersigned by the naval officer. I am
 

   
   RC and enclosure (DNA: RG 59, Undated Misc. Letters, ca. 1790–1843). Enclosure headed “Circular to the Collectors of.” Dated 15 July 1801 in Papers of Gallatin (microfilm ed.), reel 5; for conjectural date here, see n. 1.




   
   Gallatin wrote to Jefferson for his views on 7 July, acknowledging receipt of “observations of the Secy. of State, to whom the rough draught was communicated, which observations have produced the last paragraph but one in the circular” (DLC: Jefferson Papers). JM’s observations have not been found. Gallatin sent the revised circular letter to JM on 22 July.



   
   See Bulkeley to JM, 27 Mar. 1801.


